Citation Nr: 0736775	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-40 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for COPD as a result of 
asbestos exposure in service.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

To date, the veteran has not been afforded a VA Compensation 
and Pension examination.  The record reveals that the veteran 
has a current diagnosis of COPD and an in-service injury of 
exposure to asbestos.  However, there is no evidence 
associated with the claims folder as to whether the veteran's 
diagnosed COPD is related to or caused by his in-service 
asbestos exposure (the RO conceded in the statement of the 
case that the veteran was exposed to asbestos by virtue of 
his work as an Engineman on two naval ships).  Therefore, the 
Board must remand the claim to afford the veteran a VA 
Compensation and Pension examination.

VA has obtained the private medical records of the veteran's 
treatment by Dr. F.C. for the period of January 1992 through 
August 2003.  The records consistently show that the veteran 
has a diagnosis of COPD and has had ongoing treatment with 
private physicians.  In an August 2003 office note Dr. F.C. 
states that the veteran "will continue as it is and he will 
find a primary physician for his medical follow-up."  There 
are no medical or treatment records associated with the 
claims folder dated since August 2003.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
Accordingly, the RO should attempt to obtain the records 
pertaining to the treatment of the veteran's COPD that are 
dated since August 2003.  In addition, the RO should ask the 
veteran to identify any medical records relevant to this 
claim that are not already of record that are dated since his 
discharge from service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess records pertinent to his 
claim since service and since August 
2003.  After securing the proper 
authorizations where necessary, make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.

2.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any pulmonary disorder found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset of his pulmonary disorder and 
render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that the veteran's pulmonary 
disorder is related to or had its onset 
during service, and particularly, to his 
in-service asbestos exposure.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




